Exhibit 10.3

 

SEVERANCE AGREEMENT AND RELEASE

 

Re: Thomas Jahn and ActivIdentity Corporation

 

I, Thomas Jahn (“Executive”) acknowledge that I have resigned my employment with
ActivIdentity Corporation and its affiliates and subsidiaries (collectively, the
“Company”) effective on April 11, 2008 (the “Resignation Date”). This Severance
Agreement and Release (the “Release”) is in consideration of the commitments
made by the parties released hereby, all of which commitments are set forth in
this document.

 

Subject to the effectiveness of this Release pursuant to Section 9, the Company
agrees for the benefit of Executive:

 

1.         To pay a total of $400,000 as follows (the “Severance Pay”): (i) $
110,000 in a single lump sum two business days after the effectiveness of this
Release, (ii) $145,000 in a single lump sum payable six months and one day after
the Resignation Date (the “Distribution Date”), and (iii) $145,000 payable
ratably over the six months following the Distribution Date, payable in
accordance with the Company’s normal payroll practices; provided that the second
and third payments shall be paid earlier upon Executive’s death.

 

The Company will also:

 

(i)        if Executive elects COBRA continuation coverage and provided that
Executive and Executive’s beneficiaries remain eligible for COBRA continuation
coverage, the Company shall continue to pay for medical and dental insurance
premiums for coverage of Executive and Executive’s beneficiaries to the same
extent as if Executive remained employed until the earlier of (x) October 10,
2009 or (y) the date that Executive is eligible to receive such benefits through
a new employer;

 

(ii)       extend the exercise period of Executive’s options granted under the
2004 Equity Incentive Plan (the “Plan”), to the extent vested as of the
Resignation Date, so that all such vested options remain exercisable until
April 10, 2009; the unvested portions of Executive’s options granted under the
Plan will terminate as of the Resignation Date in accordance with the Plan;

 

(iii)      accelerate vesting on Executive’s outstanding unvested restricted
stock units, which represent the right to acquire a total of 35,641 shares of
common stock;

 

(iv)      reimburse Executive for outstanding unpaid business expenses, subject
to documentation in accordance with the Company’s customary policy; and

 

(v)       pay Executive on the Resignation Date for all accrued and unused
vacation as of the Resignation Date.

 

2.         The Company shall undertake to make deductions, withholdings and tax
reports with respect to payments and benefits under this Release to the extent
that it reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Payments under this Release shall be
in amounts net of any such deductions or withholdings.

 

 

1

--------------------------------------------------------------------------------


 

Nothing in this Release shall be construed to require the Company to make any
payments to compensate the Executive for any adverse tax effect associated with
any payments or benefits or for any deduction or withholding from any payment or
benefit.

 

3.         Executive agrees the Company has paid him any and all salary, other
wages and vacation pay he is owed, if any; he acknowledges that no such further
payments or amounts are owed or will be owed with the exception of (a) the
payments referred to in Section 1 above, and (b) any properly authorized
business expenses incurred in reasonable amounts and supported by documentary
evidence that have not been reimbursed to Executive as the result of any
reimbursement requests submitted to the Company prior to the Resignation Date.

 

4.         Except for the provisions of Section 1 of this Release and in
consideration for the payments and benefits described in Section 1, to which the
Executive acknowledges the Executive would not otherwise be entitled, the
Executive for himself and his heirs, agents, assigns, executors, successors and
each of them, voluntarily releases and forever discharges the Company, its
affiliated and released entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current and former officers, directors,
shareholders, employees, attorneys, accountant and agents of each of the
foregoing in their official and personal capacities (collectively referred to as
the “Releasees”) generally from all claims, demands, debts, damage and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when the Executive signs this Release, the Executive ever had, now
claims to have or ever claimed to have had against any or all of the Releasees.

 

This Release includes, without limitation, all Claims: relating to the
Executive’s employment with the Company and the termination of the Executive’s
employment; of wrongful discharge; of breach of contract, including without
limitation, claims under the Executive’s November 27, 2007 Employment Agreement;
of retaliation or discrimination under federal, state or local law, including,
but not limited to, Claims of discrimination or retaliation under Title VII of
the Civil Rights Act of 1964, Claims of disability discrimination or retaliation
under the Americans with Disabilities Act, Claims of discrimination or
retaliation under the California Fair Employment and Housing Act; Claims under
the Older Worker Benefit Protection Act; Claims under other federal or state
statutes; of defamation or other torts; of violation of public policy; for
wages, bonuses, incentive compensation, stock, stock options, vacation pay or
any other compensation or benefit; and for damages or other remedies of any
sort, including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees. Notwithstanding the foregoing, the
Executive does not release (a) any rights that cannot be waived, including,
without limitation, his right to indemnity pursuant to California Labor Code
Section 2802; (b) his right to indemnity pursuant to the Company’s by-laws and
Delaware corporation law; and (c) his rights as a stockholder of the Company.

 

In consideration for, among other terms, Executive’s release of Claims pursuant
to this Section 4, the Company voluntarily releases and forever discharges
Executive generally from all claims that, as of the date when the Company signs
this Agreement, the Company has, ever had, now claims to have or ever claimed to
have had against Executive which relate to good faith acts or omissions by
Executive during the course of Executive’s employment with the Company
undertaken or not undertaken in the reasonable belief that such acts or
omissions were in the best

 

 

2

--------------------------------------------------------------------------------


 

interest of the Company, including, without limitation, all claims relating to
Executive’s employment by the Company.

 

The Executive and the Company acknowledge that they are familiar with
Section 1542 of the California Civil Code, which reads as follows:

 

California Civil Code Section 1542

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

The Executive and the Company both agree that they are releasing unknown claims
and waiving all rights that either of them may have under Section 1542 of the
Civil Code of California or under any statute or common law principle of similar
effect.

 

5.         Executive agrees that he will not make any written or oral
communications that could reasonably be considered to be disparaging of the
Company in any respect, including, but not limited to, the Company’s business,
technology, products, executives, officers, directors, former executives,
consultants or agents. The Company agrees that its directors and officers will
not make any written or oral communications that could reasonably be considered
to be disparaging of Executive. These non-disparagement obligations shall not in
any way affect Executive’s obligation or the obligations of the above-referenced
persons to testify truthfully in any legal proceeding.

 

6.         Executive agrees that the Executive shall cooperate and from time to
time, on reasonable advance notice from the Company, make himself available on a
limited basis and subject to any obligations or duties of Executive to a new
employer, to assist the Company with respect to general matters involving the
transition of a new chief executive officer, strategic transactions upon which
the Executive worked during his employment or any legal proceedings that are
based on or directly related to events or transactions occurring during
Executive’s employment by the Company that reasonably require his personal
testimony or involvement. The Company shall reimburse Executive for his
out-of-pocket expenses relating to his compliance with his obligations set forth
herein.

 

7.         This Release was either negotiated for Executive by a representative
of his own choosing or he, after having had a reasonable opportunity to obtain a
representative of his own choosing, elected to represent himself in such
negotiations. Both the Company and Executive are voluntarily agreeing to this
Release. It is agreed that the payments under this Release are not an admission
of any liability or obligation.

 

8.         Executive expressly states that he has read this Release and
understands all of its terms, that the preceding paragraphs recite the sole
consideration for this Release, and that this Release constitutes the entire
agreement with respect to any matters referred to in it. This Release supersedes
any and all other agreements between Executive and the Company regarding
Executive’s employment and the terms of separation, except the Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit A, which remains in full force and effect. This Release may only be
amended in writing signed by Executive and an

 

 

3

--------------------------------------------------------------------------------


 

officer of the Company, and it is executed voluntarily and with full knowledge
of its significance.

 

9.         Executive has the opportunity to consider this Agreement for
twenty-one days before signing it. To accept this Agreement, Executive must
return a signed original of this Agreement so that it is received by the
undersigned at or before the expiration of this twenty-one day period. If
Executive signs this Agreement within less than twenty-one days of the date of
its delivery to Executive, Executive acknowledges by signing this Agreement that
such decision was entirely voluntary and that Executive had the opportunity to
consider this Agreement for the entire twenty-one day period. For the period of
seven days from the date when this Agreement becomes fully executed, Executive
has the right to revoke this Agreement by written notice to the undersigned. For
such a revocation to be effective, it must be delivered so that it is received
by the undersigned at or before the expiration of the seven-day revocation
period. This Agreement shall not become effective or enforceable during the
revocation period. This Agreement shall become effective on the first business
day following the expiration of the revocation period.

 

10.       This Release will be interpreted pursuant to the laws of the State of
California, without regard to conflict of law principles.

 

 

 

Thomas Jahn

Dated:

4/30/2008

 

/s/ Thomas Jahn

 

 

 

 

ActivIdentity Corporation

 

 

 

Dated:

4/30/2008

 

By:

/s/ Grant Evans

 

 

 

 

Name: Grant Evans

 

 

 

Title: Chief Executive Officer

 

 

4

--------------------------------------------------------------------------------